Exhibit 99.1 FOR IMMEDIATE RELEASE BSQUARE Corporation enters into $12 Million Line of Credit with JPMorgan Chase Bank, N.A. Bellevue, WA – September 23, 2015 – BSQUARE Corporation (NASDAQ: BSQR), a leading enabler of smart, connected systems and emerging provider of actionable data solutions for the Internet of Things (IoT), today announced it has entered into a two-year $12 million Credit Agreement with JPMorgan Chase Bank, N.A. The Credit Agreement provides for interest-only payments on outstanding draws with principal due on September 22, 2017, and provides BSQUARE with additional financial resources that can be used, when needed, to grow the Company.
